Citation Nr: 0609360	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-23 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly pension based on the need 
for aid and attendance.

2.  Entitlement to service connection for schizophrenic 
reaction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his sister


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1957.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied special monthly pension based on the need for aid and 
attendance and that denied an application to reopen a claim 
for service connection for schizophrenic reaction.  In 
January 2004, an RO Decision Review Officer implicitly (and 
properly) reopened the claim for service connection for 
schizophrenia.  

The claim for service connection for schizophrenic reaction 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran is now diagnosed with Alzheimer's dementia, 
arterial hypertension, status post removal of colon polyps, 
hypercholesterolemia, benign prostatic hypertrophy, 
peripheral venous insufficiency, degenerative joint disease, 
and right shoulder arthropathy.  

2.  He needs supervision to care for himself and take his 
medications, cannot travel alone or beyond the premises of 
his house, has severe memory loss, has insomnia, and has 
disorientation.   He needs aid and assistance on a regular 
basis to protect against the hazards or dangers incident to 
his daily environment.


CONCLUSION OF LAW

The veteran is entitled to special monthly pension based on 
the need for aid and attendance.  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002; December 
2002 and January 2004 rating decisions; a statement of the 
case in July 2003; and supplemental statements of the case in 
January 2004 and November 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice; there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 
519755 (Vet. App. Mar. 3, 2006).  Thus, VA has satisfied its 
duty to notify the appellant.

VA has also obtained all relevant, identified, and available 
evidence has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also obtained examinations.  VA has satisfied its duties to 
notify and assist the claimant.

Veterans of a period of war who meet certain service 
requirements and are permanently and totally disabled from 
non-service-connected disability are eligible for a VA 
pension.  38 U.S.C.A. § 1521(a).  

The veteran already receives an increased rate of pension 
(i.e., a special monthly pension) because he has been found 
to be permanently housebound.  38 U.S.C.A. § 1521(e); 38 
C.F.R. § 3.351(b)-(d).  

However, the veteran seeks an even higher special monthly 
pension.  For veterans receiving a VA pension due to 
permanent and total disability from non-service-connected 
disability under 38 U.S.C.A. § 1521(a), a special monthly 
pension is payable at a higher rate (with a higher minimum 
income limit) when a veteran needs regular aid and 
attendance.  38 U.S.C.A. §§ 1502(b), 1521(d); 38 C.F.R. 
§§ 3.351(a)(1), 3.352.  The need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. § 
3.351(b).

To establish the need for regular aid and attendance, a 
veteran must be blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to five degrees or less; or 
must be a patient in a nursing home because of mental or 
physical incapacity; or must show a factual need for aid and 
attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351, 
3.352.

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to the veteran's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with the veteran's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
veteran must be unable to perform one of the enumerated 
disabling conditions, but the veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

VA medical records from 2001 to 2003 reflect treatment for 
orthopedic problems, hypertension, organic affective 
disorder, digestive and stomach conditions, and memory 
problem.  A brain scan in 2002 was compatible with 
Alzheimer's, and a June 2003 MRI of the brain revealed mild 
to moderate diffuse cerebral atrophy.    

On a November 2002 VA aid and attendance examination, the 
diagnoses were arterial hypertension, peptic ulcer disease 
with gastroesophageal reflux by history, organic affective 
disorder, and status post right rotator cuff tear repair.  
The veteran was not permanently bedridden.  He appeared 
mentally sound and able to manage his benefit payments.  In a 
typical day, he appeared to bathe himself, take care of his 
appearance, take his medications, eat food that had been 
prepared by his wife, perform "handyman's chores," walk to 
the store to buy groceries, and go to church.  The examiner 
commented that the veteran attended to the activities of 
daily living and to the needs of nature without assistance.  
He also could walk without assistance and leave his house 
whenever necessary.  On a November 2002 VA mental disorders 
examination, a VA doctor also concluded that there was no 
evidence to establish a diagnosis of dementia and opined that 
the veteran did not require care on a regular basis. 

However, the veteran's condition appears to have 
significantly deteriorated since the November 2002 VA 
examination.

The veteran testified before the RO in September 2003 that he 
sometimes needs help with bathing and feeding.  

Also, on VA aid and attendance examination in October 2003, 
the veteran complained of being forgetful, including about 
whether or not he had eaten.  Although he was not bedridden 
and could manage his benefit payments, he required assistance 
to come for the examination.  While he could attend to the 
activities of daily living and to the needs of nature without 
assistance, he needed help with shaving.  However, he 
frequently needed prompting to bathe himself and to take his 
medications because of his forgetfulness.  He was unable to 
leave his home alone because of his "deteriorating mental 
condition."  On a November 2003 VA neurological disorders 
examination, the examiner commented that the veteran had lost 
an interest in keeping clean and had been urinating both in 
and out of the toilet because of urinary incontinence, even 
though he could still eat, dress, shave, and perform his 
toileting needs alone.  He was not oriented in time or place, 
and the diagnosis was moderate Alzheimer's dementia. 

The ensuing November 2004 VA aid and attendance examination 
continues to show a need for regular aid and attendance.  The 
veteran required assistance in some areas of his daily 
activities.  His current diagnoses are Alzheimer's dementia, 
arterial hypertension, status post removal of colon polyps, 
hypercholesterolemia, benign prostatic hypertrophy, 
peripheral venous insufficiency, degenerative joint disease, 
and right shoulder arthropathy.  While the veteran walks 
without assistance, has adequate nutrition, can bathe and 
dress himself, can feed himself, and can attend to the wants 
of nature, the examiner commented that he needs supervision 
to take care of himself and to take his medications.  In 
addition, because of his mental condition, he cannot travel 
alone or beyond the premises of his house, has severe memory 
loss, has insomnia, and has disorientation.   Thus, the 
evidence shows that the veteran's condition demonstrates 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to the veteran's daily environment.  Also, his 
condition has been described as a "deteriorating mental 
condition." (Emphasis added.) 

Thus, the weight of the evidence shows that the veteran meets 
the criteria for special monthly pension based on the need 
for regular aid and attendance.  The Board has considered the 
"benefit-of-the-doubt" in this decision.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

Special monthly pension based on the need for aid and 
attendance is granted.


REMAND

Additional development is needed with regard to the claim for 
service connection for schizophrenic reaction.

First, it does not appear that the record contains all of the 
veteran's service medical records.  Several outpatient 
treatment records from his active service are in the file, 
but not any induction or separation examinations.  The only 
request for the service medical records was in 1960, and it 
appears to have yielded incomplete results.  On remand, the 
RO should again attempt to obtain all available service 
medical records.

Second, VA has not yet obtained all relevant medical records 
of the veteran since service.  The veteran was first 
hospitalized at Clinica Antillas in December 1959, with a 
diagnosis of schizophrenic reaction, undifferentiated type.  
However, a March 1960 interim summary report noted that the 
veteran had a past history of marked weakness and failing 
memory since 1957 (that is, in the year that he was separated 
from service), as well as insomnia and nervousness caused by 
noises two months prior to the hospitalization.  In light of 
the reference to symptoms as far back as 1957, the RO should 
seek to obtain copies of all treatment records from Clinica 
Antillas.  The March 1960 interim summary from Clinica 
Antillas also indicates that the veteran had been 
hospitalized at the VA Medical Center in San Juan, Puerto 
Rico, prior to the Clinica Antillas hospitalization.  The 
veteran now has Alzheimer's dementia, and this raises the 
possibility of memory difficulties in terms of identifying 
all relevant evidence.  This search for records will be 
helpful in establishing what treatment, if any, the veteran 
received for any psychiatric disorder from his separation 
from service to the present.  Thus, the RO should obtain 
copies of all VA and non-VA treatment records of the veteran 
for any psychiatric disability from 1957 to the present.

Third, the precise nature of the veteran's psychiatric 
disorder is unclear.  VA medical records from 2001 to 2003 
reflect ongoing treatment for organic affective disorder.  
And on a November 2002 VA mental disorders examination, the 
examining VA doctor noted that the veteran had been 
psychiatrically treated for a long time for recurrent 
depressive episodes, but that he had not been psychiatrically 
hospitalized in the last 30 years.  The only psychiatric 
diagnosis was depressive disorder, not otherwise specified, 
but there was no mention of any schizophrenic disorder.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (requiring 
existence of a current disability); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In light of the reported history, an 
additional examination is needed to ascertain the precise 
nature of any current psychiatric disorder that the veteran 
may have at the present time.  

Accordingly, the Board REMANDS the claim for the following 
actions:

1.  Obtain a complete set of the 
veteran's service medical records.

2.  Obtain copies of all VA and non-VA 
treatment records for any psychiatric 
disorder of the veteran from 1957 to the 
present, including the Clinica Antillas 
(1957 to 1960) and the VA Medical Center 
in San Juan, Puerto Rico (1957 to the 
present).

3.  Schedule the veteran for a VA 
psychiatric disorders examination to 
assess the nature and severity of his 
current psychiatric disorders.  Request 
that the examiner discuss whether the 
veteran currently has schizophrenia or 
any other psychiatric disorder and the 
relationship, if any, to any diagnoses 
from his psychiatric history and to his 
service.

4.  Then, readjudicate the claim for 
service connection for schizophrenic 
reaction.  If the decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the 
appropriate opportunity for response.  
Then, return the case to the Board for 
its review, as appropriate.

By this remand, the Board expresses no opinion as to the 
ultimate outcome on the merits.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO must treat this claim expeditiously.  Claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


